DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 04/20/2022 has been entered. Claims 1-14 have been cancelled. Claims 15-18 and 20-34 have been amended. Therefore, claims 15-34 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. However, new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25, line 12-15 recites “in correlation with a modification of the inclination of the boom autonomously with respect to ability of the on-board electronics to control the pivoting of the support”; this recitation raises new matter issues since the specification according to the original disclosure only states “in correlation with the modification of the inclination of the boom autonomously with respect to the control of the pivoting of the support” which is different than “with respect to ability to control the pivoting of the support”. In other words “the ability to control” is the new matter, which also causes the indefinites issue detailed below.
Dependent claims are rejected since they depend from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 15-16 recites “on-board electronics designed to automatically put the aerial work platform in a compact position at request of an operator”; this recitation renders the claim indefinite because it appears to be self-contradicting where it is not clear whether the compact position is attained automatically or upon an input/request of an operator in which case it would not be automatic, but rather due to a human input. 
Claim 15, lines 16-19 recites “controlling the lifting structure according to detection information supplied by the obstacle detection system …, taking account of surroundings of the aerial work platform”; this recitation renders the claim indefinite because the phrase “, taking account of surroundings” is unduly broad, since it opens the interpretation to all kinds of surroundings; such as and not limited to: weather, wind, surrounding temperature, people I the vicinity, buildings, rain, humidity, debris, etc.; all of which are not supported in the specification. 
Claim 16, lines 2-4 recites “wherein the obstacle detection system comprises at least one proximity sensor is arranged to detect”; this recitation renders the claim indefinite because it is not clear if the word “is” referring to the obstacle detection system or the at least one proximity sensor.
Claim 16, lines 3-5 recites “to detect that the obstacle is in proximity under the deck of the work platform as well as to detect that the obstacle is in proximity in front of a front side of the work platform that is opposite to the pendular arm”; this recitation renders the claim indefinite because the phrase “as well as” implies that the determination of the presence of the obstacle is accomplished when detection occurs in both the front of and under the deck/workplace, which does not appear to be what the applicant intends to claim. 
Claim 17, lines 4 recites: “a bottom front edge of the work platform” and later in the claim in line 6: “the bottom front edge of the deck”; this recitation renders the claim indefinite because the bottom front edge being or the work platform form can mean that it belongs to the guardrail; hence it is not the same as that the bottom front edge belongs to the deck. Does applicant mean to claim two different limitations or are they one and the same? Note that this issue re-occurs in claim 18.
Claim 17, line 7 recites the limitation “a top end of the boom”; this recitation renders the claim indefinite because it is not clear if it is the same top end established in independent claim 15 in line 8. Note that this issue re-occurs in claims 18, 21, 25 and 33. 
Claim 24, recites “the on-board electronics is also designed to stop … and then to continue the current movement or movements after having raised the boom”; this recitation renders the claim indefinite since the raising action was established in claim 22 from which claim 24 depends and claim 24 establishes a stopping action, it is not clear how will the raising and the stopping occur i.e. simultaneously, concurrently or according to other protocol. 
Claim 25 recites in line 3 the limitation “the pendular arm being mounted by a first end” is it the same limitation established in claim 15 line 8? The same issue re-occurs in claim 33 line 12.
Claim 25, line 12-15 recites “the system for keeping the work platform level is designed to pivot the support in correlation with a modification of the inclination of the boom autonomously with respect to ability of the on-board electronics to control the pivoting of the support”; this recitation renders the claim indefinite because firstly, as mentioned above it does not have support in the specification and hence also is not explained. And secondly, it is not understood what is meant by “in correlation with a modification of the inclination of the boom autonomously with respect to ability of the on-board electronics to control”; in other words, how is a correlation established with respect to modification of an ability to control? 
Claim 25 also recites limitations that appears to bring into the apparatus claim few method steps such as: “lowering the boom” in line 35, “then to continue to lower the boom” in line 40, “an additional sequence for bringing the bottom front edge” in line 44 and “carrying out at least one of the following: pivoting the support of the system … raising the pendular arm …” in lines 47-50. It appears that claim 25 is a hybrid apparatus method claim.
Claim 31 recites “a person” in line 2 and again “a person or persons” in line 5; are they the same as “an operator” established in claim 15 line 16? The same issue applies to the recitation of “an operator” in line 6 of claim 32.
Claim 33 line 5-6 recites “an inclination of the boom” is this recitation referring to something other than “a boom able to be raised and lowered by modifying an inclination thereof” established in claim 15 line 6?
Dependent claims are rejected since they depend from a rejected claim. 
Note: the claims are replete with clarity and indefiniteness issues. Above are non-limiting examples only of clarity and antecedent basis issues; however, the claims in their entirety needs to be reviewed and correct for similar issues in order to clearly point out and distinctly claim the subject matter which the applicant regards as his invention.

Response to Arguments
Examiner acknowledges and appreciates applicant’s amendments and efforts to correct the issues detailed in the previous office action. However, as mentioned in the previous office action, the claims needed to be reviewed in their entirety for any and similar remaining issues and that the previously presented issues where only non-limiting examples. Please see remaining issues above also presented as non-limiting examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634